18-1470-cv
    Gill v. Mercy College et al.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 16th day of April, two thousand nineteen.

    PRESENT:
                GUIDO CALABRESI,
                DEBRA ANN LIVINGSTON,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    ___________________________________________

    Patricia Gill,

                                   Plaintiff-Appellant,
                        v.                                                          18-1470-cv

    New York City Commission on Human Rights,

                                   Defendant,

    Mercy College, Evan Imber-Black, Michael
    Sperling, Lois Wims, Kimberly Cline, Shelly
    Alkin, Deidre Whitman,

                      Defendants-Appellees.
    ___________________________________________

    FOR PLAINTIFF-APPELLANT:                               Patricia Gill, pro se,
                                                           Bronx, NY.

    FOR DEFENDANTS-APPELLEES:                             Jeffrey S. Kramer, Locke Lord LLP,
                                                           New York, NY.
       Appeal from an order of the United States District Court for the Southern District of New

York (Román, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Patricia Gill (“Gill”), pro se, sued Mercy College and six of its

administrators pursuant to 42 U.S.C. § 1983 based on an alleged Eighth Amendment violation.

Liberally construed, Gill asks the district court to “reverse the decisions” of the New York

Commission on Human Rights and the New York State courts, which previously rejected her

argument that the college discriminated against her on the basis of disability (dyslexia and vision

impairments) under the New York City Administrative Code by denying her admission into its

Marriage & Family Therapy Program (“the Program”). The district court granted the motion to

dismiss made by Defendants-Appellees, Mercy College and various school employees, under

Federal Rule of Civil Procedure 12(b)(1) on the ground that, inter alia, relief in federal court was

barred by the Rooker-Feldman doctrine. Gill appealed. We assume the parties’ familiarity with

the underlying facts, procedural history, and issues on appeal.

       When a district court grants a defendant’s Rule 12(b)(1) motion to dismiss, “we review the

district court’s factual findings for clear error and its legal conclusions de novo.” See Luckett v.

Bure, 290 F.3d 493, 496 (2d Cir. 2002). After “[c]onstruing all ambiguities and drawing all

inferences” in a plaintiff’s favor, a district court may properly dismiss a case for lack of subject

matter jurisdiction under Rule 12(b)(1) if it “lacks the statutory or constitutional power to

adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).



                                                 2
       “When a federal suit follows a state suit, the former may, under certain circumstances, be

prohibited by what has become known as the Rooker-Feldman doctrine.” Sung Cho v. City of

New York, 910 F.3d 639, 644 (2d Cir. 2018). This Court’s review of a district court’s application

of Rooker-Feldman is de novo. Id. The doctrine “established the clear principle that federal

district courts lack jurisdiction over suits that are, in substance, appeals from state-court

judgments.” Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 84 (2d Cir. 2005). It has

emerged as a response to complaints that “invited federal courts of first instance to review and

reverse unfavorable state-court judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 283 (2005). “Since federal district courts are granted original—and not appellate—

jurisdiction, cases that function as de facto appeals of state-court judgments are therefore

jurisdictionally barred.” Sung Cho, 910 F.3d at 644. Courts are deprived of jurisdiction under

this doctrine when four requirements are met: “(1) the federal-court plaintiff must have lost in state

court; (2) the plaintiff must complain of injuries caused by a state-court judgment; (3) the plaintiff

must invite district court review and rejection of that judgment; and (4) the state-court judgment

must have been rendered before the district court proceedings commenced.” Id. at 645 (citing

Hoblock, 422 F.3d at 85).

       All four requirements are met here. First, Gill lost before the New York State Supreme

Court and the Appellate Division, First Department, and the New York Court of Appeals dismissed

her motion for leave to appeal, satisfying the first element. See id. (“[T]he federal-court plaintiff

must have lost in state court . . . .”). The fourth prong is also easily met, as Gill’s state-court case

concluded in February 2017 when the New York Court of Appeals denied her motion for leave to

appeal, but she did not file her district court action until March 2017. Hoblock, 422 F.3d at 85

                                                   3
(“[T]he state-court judgment must have been rendered before the district court proceedings

commenced . . . .” (internal quotation marks omitted)).

       The second and third elements—whether Gill is complaining of injury from the state court

judgment and whether she invited district court review and rejection of that judgment—are also

satisfied. For Rooker-Feldman to apply, the federal suit must “complain[ ] of injury from a state-

court judgment and seek[] to have that state-court judgment reversed.”           Id. at 86.    By

incorporating documents from her state court actions and by not asserting any independent claims

or facts—other than a passing and unexplained reference to an Eighth Amendment claim—the

district court complaint seeks only the same relief Gill sought most recently before the New York

Court of Appeals: reversal of the earlier court decisions and admission into the Program. In fact,

Gill’s complaint explicitly states that she is “asking United States District Court to reverse the

decisions the lower courts made.” App’x at 34. It is therefore clear that in filing her federal

complaint, Gill complains of only those injuries caused by the state courts’ refusal to order her

admittance into the Program and seeks to reverse their judgments. But only the U.S. Supreme

Court can address such an issue. Sung Cho, 910 F.3d at 644 n.4. Accordingly, the second and

third Rooker-Feldman prongs are satisfied as well.

       We have considered all of Gill’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                4